Citation Nr: 0300824	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  00-17 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral 
hearing loss.

2.  Entitlement to service connection for Post-traumatic 
Stress Disorder (PTSD).

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from 
April 1970 to September 1978.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
May 2000 rating decision by the Denver, Colorado, Regional 
Office (RO) of the Department of Veteran's Affairs (VA), 
which denied entitlement to the benefits sought.

In approximately April 2002, the veteran contacted the VA 
medical center and canceled the VA examinations scheduled 
in connection with his claim.  He also stated that he 
wished to withdraw his claims.  The veteran was asked 
several times to state his desire to withdraw his claims 
in writing, but failed to contact VA or acknowledge the 
attempts.  In December 2002, the Board requested that the 
veteran's representative attempt to contact the veteran 
and determine whether he wished to continue his claim.  
However, the representative declined to do so, and instead 
requested that the claim be adjudicated.


REMAND

On the veteran's VA Form 9, dated in August 2000, he 
requested a hearing before a member of the Board at the 
RO.  He is entitled to such hearing.  38 C.F.R. § 20.700.  
Despite the rather clear manifestations of the veteran's 
intent to withdraw the claim, since he has not done so in 
writing, as is required (See 38 C.F.R. § 20.204). and 
since both Travel Board and videoconference hearings are 
scheduled by the RO (See 38 C.F.R. § 20.704(a)), this case 
is REMANDED to the RO for the following:

1)  The RO should attempt again to 
contact the veteran at his address of 
record, and through his local 
representative, to determine if he 
desires to proceed with his claim or to 
obtain a written withdrawal of his 
claims, if that is indeed his intent.

2)  If the veteran desires to proceed 
with his claims or fails to respond to 
the RO inquiries, the RO should 
schedule the veteran for a hearing 
before a traveling Member of the Board 
(He should also again be offered the 
alternative option of a videoconference 
hearing before a Member of the Board.).  
A copy of the notice to the veteran of 
the scheduling of such a hearing should 
be placed in the record.

3)  If and only if the veteran 
expressly states he wishes to proceed 
with his claim, he should be 
rescheduled for a VA audiological 
examination (including audiometric 
studies), a general medical 
examination, and a psychiatric 
examination.  Examiners should opine as 
to whether a hearing and/or psychiatric 
disability is/are present, and if so, 
whether each is at least as likely as 
not related to the veteran's military 
service.  Detailed rationales for all 
opinions expressed are requested.

After the above are all completed, the case should be 
returned to the Board for further appellate consideration, 
if in order.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 
claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



